Bailey, J. Ordinary county orders or warrants are not commercial or negotiable paper, so as to be protected in the hands of l>ona fide assignees for value, from such equities and defenses as would be available against the original payees. This proposition is fully sustained by the authorities. Knapp v. Mayor, etc., of Hoboken, 10 Vroom, 394; Town of Hackettstown v. Swackhamer, 8 Id. 191; The Mayor v. Ray, 19 Wal. 468; Emery v. Inhabitants of Mariaville, 56 Me. 315; Sturtevant v. Inhabitants of Liberty, 46 Id. 457; Willey v. Greenbush, 30 Id. 452; The People v. Gray, 23 Cal. 125; Keller v. Hicks, 22 Id. 457; Dana v. City of San Francisco, 19 Id. 486; People v. Supervisors of El Dorado Co. 11 Id. 170; Clark v. Polk Co. 19 Iowa, 248; Clark v. City of Des Moines, Id. 199; State v. Huff, 53 Mo. 288; Matthis v. Town of Cameron, 62 Id. 504; Smith v. Inhabitants of Cheshire, 13 Gray, 318; Hyde v. County of Franklin, 27 Vt. 185; Ohio v. Treasurer of Liberty Township, 22 Ohio St. 144; Hall v. Jackson Co. 5 Bradwell, 609 ; 1 Dillon on Munic. Corp. Sec. 406; 1 Daniells on Negotiable Instruments, §§ 420, 427, 428, 435. In this case the indebtedness represented by the original county order was paid by the county treasurer to Comisky. The issuing of a duplicate order, and the payment of the money on surrender of that order, was only the mode adopted by the county authorities for making payment of the original indebtedness, and preserving a proper voucher of the transaction. This payment would doubtless have been a complete defense against the original order in the hands of Comisky, and the payment having been made so far as appears, without notice to the county authorities that the original order had come into the hands of the relator, or had even got into circulation, we are unable to see why the same defense is not equally available as against the relator. The rule is inflexible, even since the passage of the amendatory act of 1874, that mandamus will not lie where the right sought to be enforced is doubtful. The party resorting to this writ must show a clear legal right to have the thing sought by it done. People v. Village of Crotty, 93 Ill. 180; People v. Klokke, 92 Id. 134. The least that can be said in this case is. that the relator has failed to show such clear legal right to payment of the county order in question as can entitle him to have such payment enforced by mandamus. On the facts appearing at the trial the court should have dismissed the writ. The judgment will accordingly be reversed and the cause remanded. Judgment reversed.